Citation Nr: 0520433	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  02-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed on both a direct basis and as secondary to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Sean A. Raven, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The veteran, his father, and his brothers


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 RO rating decision which denied 
service connection for peripheral neuropathy.  In September 
2002 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at VA's Central Office (VACO) 
in Washington, D.C.  In January 2003, pursuant to regulations 
in effect at that time, the Board issued a development 
memorandum and undertook additional development in this 
matter.  After the regulations were invalidated, in August 
2003, the Board remanded this matter to the RO for further 
development.  In July 2004 the Board issued a decision, 
denying entitlement to service connection for peripheral 
neuropathy.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2004 the veteran and VA submitted a Joint Motion for 
Remand.  By Order dated in December 2004, the Court granted 
the Joint Motion for Remand, vacated the Board's July 2004 
decision, and remanded for compliance with the instructions 
in the Joint Motion.  In June 2005 the veteran again 
testified at a hearing at VACO before the undersigned 
Veterans Law Judge.  

At the June 2005 VACO hearing, the veteran raised three 
additional issues:  entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and PTSD, on a 
direct basis and as secondary to exposure to herbicides; 
entitlement to service connection for a dermatological 
condition of the face, on a direct basis and as secondary to 
exposure to herbicides; and entitlement to service connection 
for a neurological condition, other than peripheral 
neuropathy, on a direct basis and as secondary to exposure to 
herbicides.  The record reflects the RO has previously denied 
service connection for PTSD and for a skin condition (in July 
1985), as well as found that found new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for chloracne (in February 2002).  Thus, 
these three issues are referred for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the November 2004 Joint Motion for Remand it was noted 
that in the July 2004 Board decision, the Board found that 
the clinical findings produced by the December 2001 VA 
examination contradicted the diagnosis.  The Joint Motion 
indicated that upon remand the Board should therefore afford 
the veteran another VA examination that provides a diagnosis 
that is supported by clinical findings in order to properly 
adjudicate the claim.  The veteran is hereby notified that it 
is his responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655.

At the VACO hearing in June 2005 the veteran testified he 
currently received all of his treatment at the Altoona VA 
Medical Center (VAMC).  The record reflects that treatment 
records have been obtained from that facility through January 
2003.  Pursuant to VA's duty to assist the veteran, treatment 
records for the veteran should be obtained from the Altoona 
VAMC from January 2003 to the present.

Accordingly, this case is REMANDED for the following:

1.  Obtain complete treatment records for 
the veteran from the Altoona VAMC for the 
period from January 2003 to the present, 
and associate any such records with the 
claims file.

2.  Schedule the veteran for a VA 
neurology examination by an appropriate 
specialist to determine whether he has 
peripheral neuropathy and if so, the 
probable etiology thereof.  The claims 
folder, along with a copy of this remand, 
should be provided to the VA examiner to 
review.  The examiner should take a 
detailed history of any and all 
neurological symptoms reported by the 
veteran.  All indicated tests and studies 
should be performed, and all findings 
should be reported in detail.  On the 
basis of historical information, a review 
of the claims file, and current clinical 
findings, the examiner should be 
requested to express an opinion as to (a) 
whether the veteran has peripheral 
neuropathy, and if so, (b) whether it is 
at least as likely as not (i.e., 
probability of 50 percent) that his 
peripheral neuropathy is related to 
service and/or to herbicide exposure in 
service.  Any opinions expressed should 
be supported by appropriate evidentiary 
references and rationale.

3.  Review the evidence of record and 
adjudicate the claim.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority, and afforded 
a reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


